USCA4 Appeal: 20-4057      Doc: 38         Filed: 06/14/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-4057


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        KIMJUAN DWAYNE ELLIS, JR.,

                              Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:19-cr-00011-D-1)


        Submitted: May 9, 2022                                            Decided: June 14, 2022


        Before MOTZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
        Parker, Assistant United States Attorney, Tobin W. Lathan, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4057      Doc: 38         Filed: 06/14/2022      Pg: 2 of 5




        PER CURIAM:

               Kimjuan Dwayne Ellis, Jr., appeals the 234-month sentence imposed following

        his guilty plea to possessing ammunition as a convicted felon, in violation of 18 U.S.C.

        § 922(g)(1). On appeal, he challenges his designation as an armed career criminal under

        the Armed Career Criminal Act, 18 U.S.C. § 924(e) (ACCA), in two respects, arguing that

        the district court (1) violated his Sixth Amendment rights by finding facts that were not

        inherent in the elements of his prior convictions without a jury, and (2) erred by finding

        that three of Ellis’ predicate offenses were committed on different occasions, as required

        to support sentencing under the ACCA. Because we conclude that Ellis’ sentence should

        be vacated on the second ground, we decline to address his Sixth Amendment argument.

               We must first decide the appropriate standard of review. The Government argues

        that plain error review should apply because Ellis raises his arguments for the first time on

        appeal. We disagree. Although the exact contours of his argument differ slightly on

        appeal, Ellis adequately notified the district court of his argument that the predicate

        offenses were not committed on different occasions, and the district court fully considered

        that argument. Accordingly, we review de novo the legal question of whether the prior

        offenses occurred on different occasions and review the district court’s factual findings for

        clear error. United States v. Span, 789 F.3d 320, 325 (4th Cir. 2015). The Government

        bears the burden of proving the offenses occurred on separate occasions by a

        preponderance of the evidence. Id. at 324.

               “A defendant who has violated 18 U.S.C. § 922(g) qualifies for an enhanced

        sentence under the ACCA if the defendant has three previous convictions for a violent

                                                     2
USCA4 Appeal: 20-4057      Doc: 38         Filed: 06/14/2022      Pg: 3 of 5




        felony . . . and those offenses were committed on occasions different from one another.”

        Id. (internal quotation marks omitted). As the Supreme Court has recently clarified, the

        inquiry into whether offenses were committed on different occasions involves a

        “straightforward and intuitive” but “multi-factored” test that requires the district court to

        consider whether the offenses were “committed close in time, in an uninterrupted course

        of conduct”; whether the offenses occurred in physical proximity to one another; and “the

        character and relationship of the offenses,” including how “similar or intertwined the

        conduct giving rise to the offenses” was, or whether “they share[d] a common scheme or

        purpose.” Wooden v. United States, 142 S. Ct. 1063, 1070-71 (2022). However, “[i]n

        many cases, a single factor—especially of time or place—can decisively differentiate

        occasions.” Id. at 1071.

               Our review of the record leads us to conclude that the district court erred in finding

        that the three December 1 robberies were committed on different occasions. The district

        court correctly found that each robbery involved a separate victim at a separate

        geographical location, which weighs in favor of finding that the robberies occurred on

        distinct occasions for the purposes of the ACCA. See id. However, the state court

        documents do not indicate whether the offenses were “committed close in time” to one

        another or, instead, were “separated by substantial gaps in time or significant intervening

        events.” Id. Moreover, the state court records appear to show that each robbery was of a

        similar nature and involved a similar criminal objective, which weighs against finding that

        the robberies were distinct occurrences. Id.



                                                       3
USCA4 Appeal: 20-4057      Doc: 38         Filed: 06/14/2022      Pg: 4 of 5




               Moreover, as we have previously recognized, the presence of accomplices

        complicates this analysis. In United States v. Tucker, 603 F.3d 260, 266 (4th Cir. 2010),

        we explained that because South Carolina law holds accomplices criminally responsible

        for each other’s acts, we could not determine whether the defendant committed the two

        potential predicate offenses “sequentially on separate occasions or simultaneously with the

        aid of his accomplice.” Similarly, in Span, we could not conclude that the defendant’s

        predicate robberies were committed on separate occasions in part because it was “entirely

        plausible” that Span could have robbed one location while an accomplice robbed the other.

        Span, 789 F.3d at 330.

               The same is true here. All three indictments for Ellis’ prior convictions specifically

        reference the same three coconspirators by name, which is affirmative evidence that Ellis

        had accomplices for the crimes in question. Cf. United States v. Linney, 819 F.3d 747, 753

        (4th Cir. 2016) (holding defendant’s multiple offenses were one “occurrence” because he

        “was charged alone and convicted alone” and relevant state court documents did not

        suggest he had an accomplice on night in question). And the record does not reveal whether

        Ellis committed his crimes sequentially or committed them simultaneously with the aid of

        accomplices.

               In light of all of these factors, we conclude that the district court erred by finding

        that these crimes were committed on different occasions for purposes of the ACCA. We

        therefore vacate the judgment and remand this case for resentencing. We deny Ellis’

        motion to file a supplemental brief and dispense with oral argument because the facts and



                                                     4
USCA4 Appeal: 20-4057      Doc: 38        Filed: 06/14/2022     Pg: 5 of 5




        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                   VACATED AND REMANDED




                                                    5